Citation Nr: 1758667	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-05 814	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

2. Entitlement to an initial rating in excess of 10 percent for service connected degenerative arthritis of the left knee.

3. Entitlement to an initial rating in excess of 10 percent for service-connected patellofemoral syndrome of the right knee.

4. Entitlement to an initial rating in excess of 10 percent for service-connected right hip strain.

5. Entitlement to an initial rating in excess of 10 percent for service-connected lumbosacral strain with degenerative disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the appeal has since been assumed by the RO in Roanoke, Virginia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, variously diagnosed as PTSD and major depressive disorder.  

VA's duty to assist requires it to provide a medical examination or obtain a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide a claim, but (A) contains competent medical or lay evidence of a current diagnosed disability or persistent recurrent symptoms of a disability; (B) establishes that the veteran suffered an incident, injury, or illness in service; and (C) indicates that the claimed disability may be associated with the in-service incident, illness or injury.  38 C.F.R. § 3.159(c)(4)(1) (2017).  

In this matter, the Veteran has yet to be afforded a VA examination in connection with his service-connection claim.  Although the Veteran's service treatment records do not document treatment for an acquired psychiatric disorder during active service, such as depression or PTSD, he has submitted a statement from a private physician which at least implies that his present depression may have had onset during active service, although not going so far as to say that that is at least as likely as not the case (the Board observes that the private physician attributes his PTSD to pre-service childhood abuse by his stepfather).  In light of this, the Board requests that the Veteran be afforded a VA examination in connection with his service-connection claim.

Concerning the remaining issues on appeal, when the evidence of record does not reflect the current state of the claimant's disability a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2017).  When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In this instance, the Veteran was granted service connection for degenerative arthritis of the left knee, patellofemoral syndrome of the right knee, right hip strain, and lumbosacral strain, based on a medical opinion rendered after review of his service treatment records.  It does not appear from the record that the Veteran was ever actually afforded a VA examination in connection with his claim.  Regardless, in November 2017, the Veteran's representative submitted a statement explicitly indicating that the disabilities on appeal had worsened, and requested new examinations be conducted.  As such, the Board finds that such examinations should be ordered.  

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim.  

2. Schedule the Veteran for a psychiatric examination in connection with his service-connection claim.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should conduct a thorough psychiatric evaluation of the Veteran, to include taking a medical history from the Veteran, and provide a diagnosis for any and all psychiatric disabilities (here, the Board would request that the private physician's prior diagnoses be explicitly addressed by the examiner).  Then, for each diagnosed disability, the examiner should state whether it is at least as likely as not that the disability had onset during active service, or is otherwise etiologically linked to any incident which occurred during the Veteran's period of active service.  

With regard to the PTSD claim, the examiner is requested to address whether the Veteran has a present diagnosis of PTSD, and then address whether that diagnosis is related to any fear of hostile military or terrorist activity (the Board notes that the record does not support a finding of an in-service stressor other than fear of hostile or terrorist activity).

A complete discussion how the requested opinions were reached would be appreciated and should include citation to evidence in the record, known medical principles, and medical treatise evidence.

3. Schedule the Veteran for a VA examination in connection with his right and left knee increased rating claims.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should conduct a thorough examination of the Veteran's right and left knees and provide a complete description of his disabilities, to include limitation of flexion and extension; evidence of recurrent subluxation or lateral instability; dislocation or removal of the semilunar cartilage; tibial and/or fibula impairment; and ankylosis, if present.  All range of motion testing should be conducted in active and passive, as well as weight bearing and non-weight bearing motion.  Discussion of additional limitation due to factors such as pain, weakness, fatigability, and instability should be included.

4. Schedule the Veteran for a VA examination in connection with his right hip increased rating claim.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should conduct a thorough examination of the Veteran's right his disability, to include limitation of flexion or extension; limitation of abduction or adduction; impairment of the femur or flail hip; and ankylosis, if present.  All range of motion testing should be conducted in active and passive, as well as weight bearing and non-weight bearing motion. To the extent possible, range of motion testing should also include ranges of motion of the left, non-service-connected hip, unless the examiner determines that that hip is "damaged."   Discussion of additional limitation due to factors such as pain, weakness, fatigability, and instability should be included.

5. Schedule the Veteran for a VA examination in connection with his low back increased rating claim.  The complete claims file should be made available to the examiner selected to conduct the examination.

The examiner should conduct a thorough examination of the Veteran's low back disability, to include limitation of forward flexion of the spine; evidence of localized tenderness, muscle spasm, or guarding; evidence of an abnormal gait or abnormal spinal contour; or evidence of ankylosis, if present.  Any evidence of intervertebral disc syndrome should also be addressed.  All range of motion testing should be conducted in active and passive, as well as weight bearing and non-weight bearing motion.  Discussion of additional limitation due to factors such as pain, weakness, fatigability, and instability should be included.

6. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought on appeal should remain denied, or not be granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




